162 Ga. App. 635 (1982)
292 S.E.2d 515
JAMISON
v.
THE STATE.
63917.
Court of Appeals of Georgia.
Decided June 18, 1982.
*636 Thomas L. Kirbo III, for appellant.
H. Lamar Cole, District Attorney, James B. Thagard, Assistant District Attorney, for appellee.
BIRDSONG, Judge.
Appellant was convicted of rape and burglary and appeals on the general grounds. Held:
The evidence supports the verdict in this case. The evidence left no question that the victim was in fact raped by an intruder who had entered her house and bedroom through a window screen. The victim positively identified her rapist as the appellant, both by outcry immediately after the rape and at trial. On an appeal from a finding of guilt, the presumption of innocence no longer prevails; the fact finders have determined the credibility of the witnesses and have been convinced beyond a reasonable doubt. The appellate courts do not weigh the evidence or determine the credibility of the witnesses, but look only to determine if the evidence is sufficient such that a reasonable trier of fact could rationally have found proof of guilt beyond a reasonable doubt. Ridley v. State, 236 Ga. App. 147, 149 (223 SE2d 131); Boyd v. State, 244 Ga. 130, 132 (259 SE2d 71); Turner v. State, 151 Ga. App. 169, 170 (259 SE2d 171); Powers v. State, 150 Ga. App. 25 (256 SE2d 637). The jury found the victim's identification of appellant credible and was therefore authorized to find him guilty of rape and burglary beyond a reasonable doubt; we are not authorized to say otherwise.
Judgment affirmed. McMurray, P. J., and Banke, J., concur.